DETAILED ACTION
This office action is in response to applicant’s amendment filed on 10/27/2020.  No claims have been canceled or added. Claim 1 has been amended.  Claims 1-20 are pending and are directed towards system, method, and computer product for Encryption Key Exchange with Compensation for Radio-Frequency Interference.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 10/27/2020 have been fully considered.
A) Applicant’s arguments, with respect to the 103 rejection of claims 1 and 9, that the present Office action “does not articulate any motivation for a person of ordinary skill to combine Bright with Ericson et al.” (page 9 of the present response) have been fully considered but they are not persuasive.
Regarding A) In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the previous Office Action (page 6 and 9 of the Non-Final Action on 08/19/2020) provided the following motivation for combining the secondary art Ericson with primary art Bright: It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright to incorporate the teachings of Ericson to provide for a determination of transmission attempt target based on radio uplink interference and power control. Doing so would allow for different target transmission attempts to be provided due to service requirements through power control and resource management in wireless networks, as recognized by Ericson in para 1, line 1-12.  While the primary prior art Bright teaches retransmission of a message, it does not teach retransmission of the message based on radio interference.  The secondary prior art Ericson was brought in to teach determination of transmission attempt target based on radio uplink interference to allow for different target transmission attempts to be provided due to service requirements through power control and resource 
B) Applicant’s arguments, with respect to the 103 rejection of claims 1 and 9, that the present Office action “does not identify structure of Ericson et al. that is equivalent to the initiator” (page 10 of the present response) have been fully considered but they are not persuasive.
	Regarding B) the previous Office Action (page 4-5 of the Non-Final Action on 08/19/2020) provided para 51 and para 53 in Ericson to teach at least “the initiator” in the claimed limitation of claim 1.  Specifically, the transmission attempt determining device 22 contains a radio condition measurement obtaining unit 30 and a transmission attempt determining unit 34 in the Ericson art and these combination of elements 22, 30, and 34 corresponds to the initiator in the claim.  Furthermore, the transmission attempt determining device 22 provides determination of transmission attempt target for mobile stations which transmit messages (para 51 and para 53).  Therefore, the secondary art Ericson provides the structure that is equivalent to the initiator.
C) Applicant’s arguments, with respect to the 103 rejection of claims 1 and 9, that the present Office action “assumes that a person of ordinary skill would recognize from Bright that certain teachings are missing and would arbitrarily look 
Regarding C) In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
D) Applicant’s arguments with respect to the 103 rejection of claims 1, 9, and 17 that the combination of Bright with Ericson does not teach or suggest “selecting, by an initiator, an iteration number  based upon the radio-frequency interference at the radio-frequency energy and a number of iterations needed to obtain acknowledgement for a previous data transmission in the range of radio-frequency energy” (page 10-11 of the present response) have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US Patent 5,150,408) filed on Feb. 27, 1991 in view of Ericson et al. (US Pub. 2009/0280822), hereinafter Ericson, filed on Nov. 30, 2006.
	Regarding claim 1, Bright teaches a method of wirelessly exchanging encryption keys between an initiator and a responder (Fig. 1 and col. 4, line 13-27; over-the-channel rekey system includes a key management controller (KMC) and communication units), the method comprising:
	Bright does not teach measuring, by the initiator, radio-frequency interference in a range of radio-frequency energy;
selecting, by the initiator, an iteration number based on the measured radio-frequency interference in the range of radio-frequency energy and a number of iterations for a previous data transmission in the range of radio-frequency energy;
	Ericson teaches measuring, by the initiator, radio-frequency interference in a range of radio-frequency energy (para 51, line 1-15; radio condition measurement obtaining unit 30, from transmission attempt determining device 22 of mobile stations, obtains radio condition measurement data, such as transmission power data of a mobile station or base station and uplink interference measurements);
number of iterations for a previous data transmission in the range of radio-frequency energy (para 51, line 12-24 and para 53, line 1-7; transmission attempt determining unit 34, from transmission attempt determining device 22 of mobile stations, decides if the transmission attempt target is to be adjusted or not based on uplink interference measurements and if the power control functionality needs to make a change or not, and a decision to increase the target TA may be based on if a mobile station require more transmission attempts than the original target TA);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright to incorporate the teachings of Ericson to provide for a determination of transmission attempt target based on radio uplink interference and power control. Doing so would allow for different target transmission attempts to be provided due to service requirements through power control and resource management in wireless networks, as recognized by Ericson.

generating, by the initiator, a new key (col. 5, line 60-62; rekeying executed by the KMC); 
transmitting, by the initiator, a first message to the responder that includes the new key, wherein the first message is encrypted with a current key (Fig. 4 and col. 4, line 13-17 and col. 6, line 12-20; at step 411, the KMC sends the rekeying message that is encrypted to the communication unit, where the keys are used in the over-the-channel communication); and 
retransmitting the first message if the initiator did not receive a first acknowledgement from the responder, wherein the initiator is configured to attempt retransmission up to the first message the iteration number of times until the initiator receives the first acknowledgment from the responder (Fig. 4 and col. 6, line 18-27; the KMC waits for an acknowledgement from the communication unit and if a NACK was received on less than N attempts at step 423, the process continues with step 411).
	Regarding claim 9, Bright teaches a wireless system comprising: 

a responder that includes a second transceiver, wherein the responder is configured to communicate wirelessly with the initiator via the second transceiver (Fig. 1 and col. 4, line 29-47; the KMC sends and receives messages to the communication units using the communication channel 109); 
Bright does not teach wherein the initiator is further configured to measure a radio-frequency interference in a range of radio-frequency energy at the first transceiver and determine an iteration number based upon the radio-frequency interference at the radio-frequency energy and a number of iterations needed to obtain an acknowledgement for a previous data transmission in the range of radio-frequency energy; and
Ericson teaches wherein the initiator is further configured to measure a radio-frequency interference in a range of radio-frequency energy at the first transceiver (para 51, line 1-15; radio condition measurement obtaining unit 30, from transmission attempt determining device 22 of mobile stations, obtains radio condition measurement data, such as transmission power data of a mobile number of iterations for a previous data transmission in the range of radio-frequency energy (para 51, line 12-24 and para 53, line 1-7; transmission attempt determining unit 34, from transmission attempt determining device 22 of mobile stations, decides if the transmission attempt target is to be adjusted or not based on uplink interference measurements and if the power control functionality needs to make a change or not, and a decision to increase the target TA may be based on if a mobile station require more transmission attempts than the original target TA); and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright to incorporate the teachings of Ericson to provide for a determination of transmission attempt target based on radio uplink interference and power control. Doing so would allow for different target transmission attempts to be provided due to service requirements through power control and resource management in wireless networks, as recognized by Ericson.

wherein the initiator is configured to transmit a key update message that includes the new encryption key to the wireless responder, wherein the key update message is encrypted with a current encryption key (Fig. 4 and col. 4, line 13-17 and col. 6, line 12-20; at step 411, the KMC sends the rekeying message that is encrypted to the communication unit, where the keys are used in the over-the-channel communication); and 
wherein, if the initiator did not receive an acknowledgement from the responder, the initiator is configured to resend the key update message up to the iteration number of times until the initiator receives an acknowledgement from the responder (Fig. 4 and col. 6, line 18-27; the KMC waits for an acknowledgement from the communication unit and if a NACK was received on less than N attempts at step 423, the process continues with step 411).
Regarding claim 17, Bright teaches an initiator (Fig. 1 and col. 4, line 13-27; over-the-channel rekey system includes communication units) comprising: 
Bright does not teach a radio-frequency transmitter configured to transmit a range of radio-frequency energy;

 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright to incorporate the teachings of Ericson to provide for a determination of transmission attempt target based on radio uplink interference and power control. Doing so would allow for different target transmission attempts to be provided due to service requirements through power control and resource management in wireless networks, as recognized by Ericson.
Bright teaches a memory (col. 5, line 6-15; a communication unit includes RAM to store keys and key information); and 
a controller configured to update a current encryption key to a new encryption key, wherein the controller is further configured to generate the new encryption key and encrypt a key update message that includes the new encryption key using the current encryption key (Fig. 4 and col. 4, line 13-17 and acknowledgement until the controller receives an acknowledgement from the wireless node (Fig. 1 and Fig. 4 and col. 4, line 29-32 and col. 6, line 18-27; messages are sent over a communication channel 109, the KMC waits for an acknowledgement from the communication unit and if a NACK was received on less than N attempts at step 423, the process continues with step 411).
	Bright does not teach a selected number of times based upon a measured radio-frequency energy at the radio-frequency transmitter and a number of iterations for a previous data transmission in the range of radio-frequency energy
Ericson teaches a selected number of times based upon a measured radio-frequency energy at the radio-frequency transmitter and a number of iterations for a previous data transmission in the range of radio-frequency energy (para 51, line 12-24 and para 53, line 1-7; transmission attempt determining unit 34, from transmission attempt determining device 22 of mobile stations, decides if the transmission attempt target is to be adjusted or not based on uplink interference 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright to incorporate the teachings of Ericson to provide for a determination of transmission attempt target based on radio uplink interference and power control. Doing so would allow for different target transmission attempts to be provided due to service requirements through power control and resource management in wireless networks, as recognized by Ericson.
4.	Claims 2, 3, 10, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bright in view of Ericson and Jordan et al. (US 2004/0081320), hereinafter Jordan.
	Regarding claim 2, Bright and Ericson teach method of claim 1.
	Bright teaches transmitting, by the initiator, a second message to responder if the initiator did not receive the first acknowledgement from the responder during any of the iteration number of retransmissions of the first message (Fig. 4 and col. 6, line 18-27; the KMC waits for an acknowledgement 
Bright and Ericson do not teach transmitting, by the initiator, a second message to responder that includes the new key encrypted with a static key, wherein the static key is different from the current key.
Jordan teaches transmitting, by the initiator, a second message to responder that includes the new key (para 32, line 1-5; device sends a message with new key, second message is base key encrypted message) encrypted with a static key (para 90, line 8-14; send message using base key, base key is static key), wherein the static key is different from the current key (para 87, line 15-19; base key similar to prior key)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright and Ericson to incorporate the teachings of Jordan to describe a method of synchronizing password keys in transmission using wireless communication.  Doing so would provide for a way to dynamically change password keys, as recognized by Jordan.
	Regarding claim 3, Bright, Ericson, and Jordan teaches claim 2.
message if the initiator did not receive an acknowledgement from the responder, wherein the initiator is configured to attempt retransmission of the message the iteration number of times (Fig. 4 and col. 6, line 18-27; the KMC waits for an acknowledgement from the communication unit and if a NACK was received on less than N attempts at step 423, the process continues with step 411); and 
	Bright and Ericson do not teach retransmitting the second message if the initiator did not receive a second acknowledgement and to attempt retransmission of the second message the number of times; and
Jordan teaches retransmitting the second message if the initiator did not receive a second acknowledgement and to attempt retransmission of the second message the number of times (Fig. 10, para 87, line 3-19 and para 90, line 8-15; device transmit message encrypted with base key if another device fails to do something and repeat the process if problem continues); and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright and Ericson to incorporate the teachings of Jordan to describe a method of synchronizing password keys in transmission using wireless communication.  
	Bright teaches entering, by the initiator, an initiator exception handling state if the initiator does not receive the acknowledgement from the responder during any of the iteration number of retransmissions of the message (col. 5, line 33-39 and col. 6, line 24-27; If a NACK was received on less than N attempts at step 423, the process continues with step 411 and the process ends if N attempts provides only NACKs, and the KMC performs rekeying when a NACK is received from an individual unit as a result of a group rekey).
	Regarding claim 10, Bright and Ericson teach system of claim 9.
	Bright teaches the initiator is configured to encrypt and send the key update message using an encryption key if the initiator did not receive the acknowledgement from the responder during any of the iteration number of times of sending the key update message encrypted with the current encryption key (Fig. 4 and col. 4, line 13-17 and col. 6, line 12-27; the KMC sends the rekeying message that is encrypted to the communication unit, where the keys are used in the over-the-channel communication, and the KMC waits for an acknowledgement from the communication unit and if a NACK was received on less than N attempts at step 423, the process continues with step 411).

Jordan teaches send the key update message using a static encryption key (para 90, line 8-14; send message using base key)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright and Ericson to incorporate the teachings of Jordan to describe a method of synchronizing password keys in transmission using wireless communication using a base key.  Doing so would provide for a way to dynamically change password keys, as recognized by Jordan.
Regarding claim 11, Bright, Ericson, and Jordan teach system of claim 10.
Bright teaches the initiator is configured to resend the key update message encrypted with the encryption key the iteration number of times if the initiator did not receive the acknowledgment following sending the key update message using the encryption key (Fig. 4 and col. 4, line 13-17 and col. 6, line 18-27; the KMC sends the rekeying message that is encrypted to the communication unit, where the keys are used in the over-the-channel communication, and the KMC waits for an acknowledgement from the communication unit and if a NACK was 
Bright does not teach resend the key update message encrypted with the static encryption key 
Jordan teaches resend the key update message encrypted with the static encryption key (Fig. 10, para 87, line 3-19 and para 90, line 8-15; device transmit message encrypted with base key if another device fails to do something and repeat the process if problem continues)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright and Ericson to incorporate the teachings of Jordan to describe a method of synchronizing password keys in transmission using wireless communication using a base key.  Doing so would provide for a way to dynamically change password keys, as recognized by Jordan.
Regarding claim 18, Bright and Ericson teach computer product of claim 17.
Bright teaches the controller is further configured to encrypt the key update message with an encryption key if the initiator does not receive an acknowledgment from the wireless node after the selected number of times sending the key update message encrypted with the current encryption key (Fig. 4 
	Bright and Ericson do not teach send the key update message using a static encryption key
Jordan teaches encrypt the key update message using a static encryption key (para 90, line 8-14; send message using base key)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright and Ericson to incorporate the teachings of Jordan to describe a method of synchronizing password keys in transmission using wireless communication using a base key.  Doing so would provide for a way to dynamically change password keys, as recognized by Jordan.
Regarding claim 19, Bright, Ericson, and Jordan teach computer product of claim 18.
Bright teaches the controller is further configured to send the message to the wireless node the selected number of times (Fig. 1 and col. 6, line 15-26; 
Regarding claim 20, Bright, Ericson, and Jordan teach computer product of claim 19.
Bright teaches the controller is further configured to indicate an exception handling state for the wireless node if the initiator did not receive the acknowledgment from the wireless node after the selected number of times sending the key update message encrypted with the encryption key (Fig. 1 and col. 5, line 33-39 and col. 6, line 24-27; messages are sent over communication channel 109 and If a NACK was received on less than N attempts at step 423, the process continues with step 411 and the process ends if N attempts provides only NACKs, and the KMC performs rekeying when a NACK is received from an individual unit as a result of a group rekey).
Bright and Ericson do not teach sending the key update message encrypted with the static encryption key.
Jordan teaches sending the key update message encrypted with the static encryption key (para 90, line 8-14; send message using base key).
.
5.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bright in view of Ericson and Nakata et al. (US Pub. 2006/0258291), hereinafter Nakata, filed on Apr. 19, 2004.
	Regarding claim 4, Bright and Ericson teach method of claim 1.
Bright does not teach selecting, by the initiator, an iteration number based on the measured radio-frequency interference comprises: 
Ericson teaches selecting, by the initiator, an iteration number based on the measured radio-frequency interference (para 25, line 1-5 and para 51, line 15-22 and 27-30; device determine if transmission number should be adjusted based on radio interference and determine the transmission attempt change) comprises: 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright to incorporate the teachings of Ericson to provide for a determination of 
Bright and Ericson do not teach indexing into a noise lookup table using the measured radio-frequency interference, wherein the noise lookup table includes previous attempt numbers for respective ranges of radio-interference interference values.
Nakata teaches 16indexing into a noise lookup table using the measured radio-frequency interference (para 49, line 7-13 and para 50, line 1-9; transmission numbers are stored in a table), wherein the noise lookup table includes previous attempt numbers for respective ranges of radio-interference interference values (para 65, line 1-3; calculated retransmission numbers are related to radio interference present in communication)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright and Ericson to incorporate the teachings of Nakata to describe an example of how to deal with interference among radio communication devices.  Doing so would 
Regarding claim 5, Bright, Ericson, and Nakata teach method of claim 4.  
Bright teaches receiving the first acknowledgment after a completion number of transmission attempts of the first message (Fig. 4 and col. 6, line 18-27; the KMC waits for an acknowledgement from the communication unit and if a NACK was received on less than N attempts at step 423, the process continues with step 411); and 
Bright and Ericson do not teach adding the completion number to the lookup table using the measured radio-frequency interference.
Nakata teaches adding the completion number to the lookup table (para 49, line 7-13 and para 50, line 1-9; transmission numbers are stored in a table) using the measured radio- frequency interference (para 65, line 1-3; calculated retransmission numbers are related to radio interference present in communication)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright and Ericson to incorporate the teachings of Nakata to describe an example of how to deal with interference among radio communication devices.  Doing so would .
6.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bright in view of Ericson and Polak et al. (US Pub. 2017/0048062), hereinafter Polak, filed on Jun. 27, 2016.
Regarding claim 6, Bright and Ericson teach method of claim 1.
Bright teaches receiving, by the responder, the first message (col. 6, line 15-20; the KMC sends the rekeying message and waits for an acknowledgement from the communication unit);
Bright and Ericson do not teach  attempting to decrypt, using a current responder key, the first message; 
updating the current responder key to the new key if the responder successfully decrypted the first message; and
Polak teaches attempting to decrypt, using a current responder key, the first message (para 20, line 50-52; destination decrypts encrypted data using current key); 
updating the current responder key to the new key if the responder successfully decrypted the first message (para 18, line 24-28, communicated data 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright and Ericson to incorporate the teachings of Polak to describe a symmetric-key cryptographic method for communicating encrypted keys between a source and destination node.  Doing so would facilitate secure communication of data sent over wireless communication channels, as recognized by Polak.
Bright teaches transmitting, to the initiator, the first acknowledgement (Fig. 4 and col. 6, line 18-27; the KMC waits for an acknowledgement from the communication unit)
Bright and Ericson do not teach the first acknowledgement if the responder successfully decrypted the first message.
	Polak teaches the first acknowledgement if the responder successfully decrypted the first message (para 21, line 55-58 and line 1-3, destination sends acknowledgement message to source after successfully decrypt data).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright and Ericson to incorporate the teachings of Polak to describe a symmetric-key 
Regarding claim 14, Bright and Ericson teach method of claim 9.
Bright and Ericson do not teach the responder is configured to attempt to decrypt the key update message using a current responder key, and transmit an acknowledgement if the key update message is successfully decrypted using the current responder key.
Polak teaches wherein the responder is configured to attempt to decrypt the key update message using a current responder key (para 18, line 24-28, communicated data is message; para 20, line 50-52; destination decrypts encrypted data using current key), and transmit an acknowledgement if the key update message is successfully decrypted using the current responder key (para 20, line 50-52 and para 21, line 55-58 and line 1-3, destination sends acknowledgement message to source after successfully decrypt data using current key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright and Ericson to incorporate the teachings of Polak to describe a symmetric-key .
7.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bright in view of Ericson, Polak, and Zhang et al. (US Patent 8,582,773), hereinafter Zhang, filed on Jul. 27, 2004.
Regarding claim 7, Bright, Ericson, and Polak teach method of claim 6.
Bright, Ericson, and Polak combined do not teach attempting to decrypt, using a previous responder key, the first message if the responder unsuccessfully decrypted the first message using the current responder key;
updating the current responder key to the new key if the responder successfully decrypted the first message using the previous responder; and 
updating the previous responder key to the current key if the responder successfully decrypted the first message using the previous responder key
	Zhang teaches attempting to decrypt, using a previous responder key, the first message if the responder unsuccessfully decrypted the first message using the current responder key (col. 4, line 5-22; device receiving data packets decrypts using old key when current key fails); 

updating the previous responder key to the current key if the responder successfully decrypted the first message using the previous responder key (col. 4, line 5-31; receiver of data packets update previous key with current key after decrypt using previous key)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright, Ericson, and Polak to incorporate the teachings of Zhang to provide a method of encryption key synchronization in wireless communication using an old key.  Doing so would allow for more secure encryption key rotation, as recognized by Zhang.
Regarding claim 15, Bright, Ericson, and Polak teach system of claim 14.
Bright and Ericson do not teach the responder is further configured to attempt to decrypt the key update message using a previous responder key if the message is unsuccessfully decrypted using the current responder key, and wherein the responder is further configured to update the current responder key 
Polak teaches wherein the responder is further configured to send the acknowledgement if the key update message was successfully decrypted (Fig. 4; send acknowledgement if key update message successful)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright and Ericson to incorporate the teachings of Polak to describe a symmetric-key cryptographic method for communication encrypted keys between a source and destination node.  Doing so would provide protection for transmitted data sent over wireless communication channels, as recognized by Polak.
Bright, Ericson, and Polak do not teach the responder is further configured to attempt to decrypt the key update message using a previous responder key if the message is unsuccessfully decrypted using the current responder key, and wherein the responder is further configured to update the current responder key to the new responder key and successfully decrypted using the previous responder key.
Zhang teaches the responder is further configured to attempt to decrypt the key update message using a previous responder key if the message is successfully decrypted using the previous responder key (col. 4, line 5-25; receiver of data packets update current key with new key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright, Ericson, and Polak to incorporate the teachings of Zhang to describe a method of encryption key synchronization in wireless communication using a previous key.  Doing so would allow for more secure encryption key rotation, as recognized by Zhang.
8.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bright in view of Ericson, Polak, Zhang, and Jordan.
Regarding claim 8, Bright, Ericson, Polak, and Zhang teach method of claim 7.
Bright, Ericson, Polak, and Zhang do not teach attempting to decrypt, using a static responder key, the first message if the responder unsuccessfully decrypted the first message using the previous responder key; and

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright, Ericson, Polak, and Zhang to incorporate the teachings of Jordan to provide a method of synchronizing password keys in transmission using wireless communication using a base key.  Doing so would provide for a way to dynamically change password keys, as recognized by Jordan.
Bright teaches entering, by the responder, a responder exception handling state if the responder does not send back an acknowledgement (col. 5, line 33-39 and col. 6, line 24-27; the process ends if N attempts provides only NACKs, and the KMC performs rekeying when a NACK is received from an individual unit as a result of a group rekey)
Bright, Ericson, Polak, and Zhang do not teach the responder unsuccessfully decrypted the first message using the static responder key.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright, Ericson, Polak, and Zhang to incorporate the teachings of Jordan to provide a method of synchronizing password keys in transmission using wireless communication using a base key.  Doing so would provide for a way to dynamically change password keys, as recognized by Jordan.
Regarding claim 16, Bright, Ericson, Polak, and Zhang teach system of claim 15.
Bright and Ericson do not teach wherein the responder is further configured to update the current responder key to the new responder key and send the acknowledgement if the key update message was successfully decrypted using encryption key
Polak teaches wherein the responder is further configured to update the current responder key to the new responder key and send the acknowledgement if the key update message was successfully decrypted using encryption key (Fig. 
Bright, Ericson, Polak, and Zhang do not teach the responder is further configured to attempt to decrypt the key update message using the static encryption key if the message is unsuccessfully decrypted using the previous responder key, and wherein the responder successfully decrypted using the static encryption key.
Jordan teaches the responder is further configured to attempt to decrypt the key update message using the static encryption key (para 90, line 1-6; decrypt with base key if decrypt fails) if the message is unsuccessfully decrypted using the previous responder key (para 88, line 1-5 and para 89, line 1-6; most recent key decryption fails), and wherein the responder successfully decrypted using the static encryption key (para 89, line 7-9 and 16-18; communications reverts back to using base key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright, Ericson, Polak, and Zhang to incorporate the teachings of Jordan to describe a method of synchronizing password keys in transmission using wireless .
9.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bright in view of Ericson, Jordan, and Nakata.
	Regarding claim 12, Bright, Ericson, and Jordan teach system of claim 11.
	Bright, Ericson, and Jordan do not teach the initiator further includes a memory configured to store a lookup table, wherein the lookup table includes a plurality of iteration entries for each of a plurality of ranges of radio-frequency interference energy, and wherein the initiator indexes into the lookup table using the measured radio-frequency interference.
	Nakata teaches the initiator further includes a memory (para 157, line 1-7; device has programs stored in memory carrying out functions) configured to store a lookup table (para 49, line 7-13 and para 50, line 1-9; transmission numbers are stored in a table), wherein the lookup table includes a plurality of iteration entries for each of a plurality of ranges of radio-frequency interference energy (para 64, line 1-12; different levels of interference), and wherein the initiator indexes into the lookup table using the measured radio-frequency interference (para 65, line 1-3; calculated retransmission numbers are related to radio interference present in communication).

Regarding claim 13, Bright, Ericson, Jordan, and Nakata teach system of claim 12.
	Bright, Ericson, and Jordan do not teach the initiator is configured to determine iteration number using a probabilistic function, wherein the initiator enters an output of the lookup table into the probabilistic function to generate the iteration number.
	Nakata teaches the initiator is configured to determine iteration number using a probabilistic function, wherein the initiator enters an output of the lookup table into the probabilistic function to generate the iteration number (para 47, line 3-5 and para 50, line 1-9; number of retransmission is calculated using error rate and uses stored transmission rates and number of retransmission).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bright, .
Conclusion
10.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts: Weis et al. (US Pub. 2007/0209071) discloses distribution of a new communication key and resend the new key for a number of iterations if no acknowledgement has been received; Logue (US Pub. 2015/0149781) discloses confirming key for use in encrypted communications between an initiator and a responder; Porambage et al. (Group Key Establishment for Enabling Secure Multicast Communications in Wireless Sensor Networks Deployed to IoT Applications) discloses efficient key message deliveries with retransmission if a valid ACK is not received.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zachary A. Davis/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        



/NHAN HUU NGUYEN/Examiner, Art Unit 2492